Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges after final amendments dated 4/21/2022. With the amendments, claims 1-11 and 13 remain pending.  Claims 1, 4, 6-8, 11 and 13 are amended. Claim 12 has been canceled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-11 and 13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator comprising: 
a stator core configured with a shape extending along an axial direction and having a side surface extending in the axial direction; 
an insulator disposed adjacent to the side surface of the stator core; and 
a coil having a linear shape configured to wound around the side surface of the stator core with the insulator interposed therebetween, the coil comprising a first coil end and a second coil end each having a linear shape, 
wherein the insulator comprises a central member covering the side surface of the stator core, and an outer member connected to the central member in the axial direction, 
the outer member comprises a first recess and a second recess, wherein the first coil end is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess, and 
the outer member further comprises an outer end surface on a side opposite to a side of the central member, with the outer end surface including a bevel.
The applicant supportive illustrates the outer end surface of the insulator 226 with bevels 2242 and 2241, reading on the last indented limitation of claim 1,  The bevels of adjacent outer end surfaces of the adjacent insulators meet and provide adjacent recesses which provides for the routing of wires in such a way (figure 4B)  a wire connection element can connect the adjacent wires (figure 5A).
Tsuiki et al. (U. S. Patent 2012/0286619) teaches the details of the recesses in the outer end surface of the insulator, but does not teach the outer end surface including a bevel. 
The examiner did not discover a teach a related embodiment of the outer end portion of the insulator including a bevel. 
Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-8 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 8 is allowable for 8 a stator assembly comprising: 
a first stator member and a second stator member are adjacent to each other, wherein each of the first stator member and the second stator member comprise: 
a stator core configured with a shape extending along an axial direction and having a side surface extending in the axial direction; 
an insulator configured to be disposed adjacent to the side surface of the stator core; and 
a coil having a linear shape configured to wound around the side surface of the stator core with the insulator interposed therebetween, the coil comprising a first coil end and a second coil end each having a liner shape, 
wherein the insulator comprises a central member covering the side surface of the stator core, and an outer member connected to the central member in the axial direction, 
the outer member comprises a first recess and a second recess wherein the first coil end is configured to be inserted into the first recess, and the second coil end is configured to be inserted into the second recess, 
wherein a direction in which the central member and the outer member are arranged being a thickness direction, 
the first recess is disposed at a first end of the outer member in a width direction orthogonal to the thickness direction, 
the second recess is disposed at a second end of the outer member in the width direction, wherein the first stator member and the second stator member are disposed in an annular shape,  
one end in the width direction of the outer member of the first stator member, and one end in the width direction of the outer member of the second stator member are opposed and proximate to each other, and 
the outer member further comprises an outer end surface on a side opposite to a side of the central member, with the outer end surface including a bevel.
Claim 8 has been amended with the same further limitation as claim 1.  The references and rationale applied to claim 1 above as apply to claim 8.  
Claim 8 is considered to be non-obvious with respect to the closest related prior art. 
Claims 9-11 and 13 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 27, 2022